Name: Council Regulation (EEC) No 3301/91 of 11 November 1991 on the arrangements for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 11 . 91 Official Journal of the European Communities No L 315 / 3 COUNCIL REGULATION (EEC) No 3301 /91 of 11 November 1991 on the arrangements for imports of certain textile products originating in Yugoslavia products in question are at present subject and because of the particular sensitivity of the Community textile industry, harmonization of these import conditions can be achieved only gradually ; whereas , to this end , the main criterion for the allocation of the Community quantitative quotas should be that the volumes admitted under the present import conditions should be gradually adapted to the supply needs of the markets , with significantly higher annual rates of increase for Member States in which the volumes are relatively the smallest , in order to align them gradually on the supply needs of the markets ; Whereas it is necessary to provide that neither handicraft or traditional folklore products , for which an appropriate certification system will be devised , nor products introduced into the customs territory of the Community under the inward processing rules or under other temporary admission rules and re-exported from that territory in the same state or after processing are to be set off against the abovementioned quantitative quotas ; Whereas provision should be made for introducing, where certain conditions are fulfilled , quantitative limits on textile products which are covered by the import arrangements applicable to Yugoslavia but for which no quantitative limit has been fixed ; Whereas it should be possible , where a quantitative quota has been substantially under-utilized in one year , to restrict the growth of imports of the product concerned; Whereas it should be possible , where it is found that products originating in Yugoslavia and subject to this Regulation have been imported into the Community in an attempt to evade the provisions of this Regulation, to deduct the quantity of goods concerned from the appropriate quantitative quotas established under this Regulation; Whereas it should be possible to introduce specific quantitative quotas for products obtained under the outward processing relief arrangements ; Whereas the import arrangements at present in force have been suspended; whereas it is necessary to provide for transitional arrangements in respect of products shipped before the date of entry into force of this Regulation, taking into account the quantities already imported in 1991 under the Additional Protocol to the Cooperation Agreement , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 288 / 82 of 5 February 1982 on common rules for imports 0 ), and in particular Article 16 thereof, Having regard to Council Regulation (EEC) No 1023 / 70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ( 2 ), and in particular Articles 2, 4 and 5 thereof, Having regard to the proposal from the Commission, Whereas the European Community and its Member States have concluded with the Socialist Federal Republic of Yugoslavia a Cooperation Agreement and related Protocols and Instruments and also an Agreement on ECSC products ; Whereas the imports of certain textile products originating in Yugoslavia are subject to quantitative restrictions by virtue of the Additional Protocol to the Cooperation Agreement covering trade in textile products , negotiated in 1986 ; Whereas the Council , by Decision 91 / 586 /ECSC , EEC ( 3 ), decided to suspend, with immediate effect , the Cooperation Agreement and the related Protocols and Instruments , including the Additional Protocol on trade in textile products ; Whereas the other countries supplying textile products with a status similar to that of Yugoslavia are subject to restrictions by virtue of comparable agreements negotiated on the basis of Article 4 of the Multifibre Agreement; whereas it would not be fair in relation to these other suppliers to suspend restrictions for textile products originating in Yugoslavia ; Whereas it is consequently necessary to maintain the restrictions fixed by the Additional Protocol and thus to impose Community quantitative quotas on imports; whereas the concept of 'originating products' is defined by the Community rules in force ; Whereas , because of the considerable disparities between the conditions to which imports into Member States of the HAS ADOPTED THIS REGULATION: (') OJ No L 35, 9 . 2 . 1982 , p. 1 . Regulation as last amended by Regulation (EEC) No 2978 / 91 (OJ No L 284 , 12 . 10 . 1991 , p.l ). ( 2 ) OJ No L 124 , 8 . 6 . 1970 , p. 1 . Regulation as last amended by the 1985 Act of Accession . ( 3 ) See page 47 of this Official Journal . Article 1 1 . From 1 January to 31 December 1991 importation into the Community of the products indicated in the categories No L 315 /4 Official Journal of the European Communities 15 . 11 . 91 listed in Annex I shall be governed by the provisions of this Regulation . The quantities already imported in 1991 under the Additional Protocol to the Cooperation Agreement shall be set off against the quantitative limits fixed in Annex II to this Regulation . 2 . Classification shall be based on the combined nomenclature (CN). 3 . Subject to the provisions of this Regulation , importation into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or to measures having equivalent effect . 5 . Should it appear that additional supplies of a product listed in Annex II are required in the Community or in a given region of the Community , importation of amounts greater than those mentioned in Annex II may be authorized in accordance with the procedure laid down in Article 11 . 6 . The definition of quantitative limits laid down in Annex II and of the categories of products to which they apply shall be adopted in accordance with the procedure laid down in Article 11 , where this proves necessary to ensure that any subsequent amendment to the combined nomenclature (CN) or any decision amending the classification of such products does not result in a reduction of such quantitative limits . Article 3 1 . Imports of textile products in the categories to which this Regulation applies , originating in Yugoslavia and not listed in Annex II , may be made subject to quantitative limits in the Community where the level of those imports exceeds the level of the total imports of the same product in the preceding year by the following percentages :  for the categories of products in Group I : 1,25% ,  for the categories of products in Group II : 6,25% ,  for the categories of products in Group III : 12,25 % . 2 . Where the imports referred to in paragraph 1 into a given region of the Community exceed , as regards the total amount calculated for the Community as a whole by means of the percentages shown in paragraph 1 , the percentage fixed for such region in the table shown below, they may be made subject to quantitative limitation in that region : Article 2 1 . In 1991 , importation into the Community of textile products listed in Annex II and originating in Yugoslavia shall be effected within the limits of quantitative quotas, the allocation being made in such a way as to ensure the expansion and gradual adjustment to the supply needs of the markets and also to allow for carry-over and advance drawing as between one year and another and for transfers from one category to another . The quotas for the period 1 January to 31 December 1991 shall be fixed in Annex II . 2 . For the purposes of applying this Regulation, the concept of originating products , as well as the means of monitoring their origin, shall be those defined by the relevant Community rules in force . 3 . The release for free circulation in the Community of the products referred to in paragraph 1 shall be subject to the presentation of the import authorization referred to in Article 5 of Regulation (EEC) No 1023 / 70 . Import authorizations shall be issued by the Member States' authorities , subject to the remaining provisions of this Article and to the conditions which may be required by the aforesaid authorities for the administration of the quotas . The authorities of theMember State of importation shall issue the import authorization within five working days of presentation by the importer of the relevant application . Imports authorized in accordance with the abovementioned provisions shall be set off against the quotas established for the year in which the products were loaded on board in Yugoslavia . For the purposes of this Regulation, shipment of the goods is considered to have taken place on the date of their loading on to the exporting aircraft, vehicle or vessel . 4 . The release for free circulation in the Community after the date of entry into force of this Regulation of products referred to in this Regulation shall be subject to the same import arrangements in force before that date , provided that the products were loaded on board in Yugoslavia before the date of entry into force of this Regulation . Germany Benelux France Italy Denmark Ireland United Kingdom Greece Spain Portugal 25,5% 9,5% 16,5% 13,5% 2,7% 0,8% 21,0% 1,5% 7,5 % 1,5% 3 . Such limits may not be set at an annual level lower than 106% of the volume of imports during the year preceding that in which imports exceeded the threshold established in accordance with paragraph 1 , nor lower than the level established under paragraph 1 , nor lower than the 1985 volume of imports of the category of products in question originating in Yugoslavia . 4 . The limits referred to in paragraphs 1 and 2 shall be set by the Commission in accordance with the procedure referred to in Article 1 1 . 15 . 11 . 91 Official Journal of the European Communities No L 315 / 5 5 . The provisions for the administration of the quantitative quotas , described in Article 2 , and in particular Articles 2 , 4 and 6 to 9 of this Regulation , shall apply to quantitative limits established under this Article , save for any different provisions adopted in accordance with the procedure referred to in Article 1 1 . accordance with the procedure laid down in Article 1 1 , deduct from the quantitative quotas established under this Regulation an amount equivalent to the amount of the products concerned originating in Yugoslavia . 2 . The provisions of paragraph 1 shall apply also to imports after 1 January 1983 . Article 7 Reimports into the Community of textile products after processing in Yugoslavia shall be subject to the specific arrangements provided for in Annex III , provided that such reimports have been made in accordance with the rules on economic outward processing in force in the Community. Article 8 Products referred to in Article 1 which are brought into the customs territory of the Community under inward processing arrangements or under other temporary admission arrangements and re-exported from that territory in the unaltered state or after processing shall not be charged against the quotas as established in Articles 2 and 3 . Article 4 1 . Member States may authorize imports in excess of the quantitative quotas laid down by Article 2 , either by carrying over unused quantities from the quotas of the preceding year or by advance drawing on the quotas for the following year , provided that such carry-over and advance drawing does not exceed respectively 9% and 5% of the quota to be increased . 2 . Member States may authorize the transfer of unused quantities in one quota to another quota within the following limits only:  between categories 2 and 3 of Group 1:7% of the quota to which the transfer is made,  between categories 4 to 8 ofGroup I : 7 % of the quota to which the transfer is made,  from the categories in Groups I , II and III to categories in Groups II or III : 1 0 % of the quota to which the transfer is made . The table of equivalences applying to the transfers referred to is given in Annex I. 3 . The cumulative application of the flexibility arrangements set out in the preceding paragraphs may not exceed , with regard to each quota , 17% . 4 . Member States shall inform the Commission forthwith each time the provisions laid down in the preceding paragraphs are invoked ; the Commission shall inform the other Member States thereof. Article 9 Products referred to in Article 1 shall not be set off against the quotas referred to in Articles 2 and 3 if they comply with the criteria set out below: ( a) fabrics , woven on handlooms entirely operated by hand or foot , of a traditional variety made by the cottage industry in Yugoslavia ; (b ) clothes or other textile articles of a traditional variety fabricated by the cottage industry in Yugoslavia , obtained manually from fabrics described above and handsewn without the aid of machinery; (c) handmade traditional folklore textile products made by the cottage industry in Yugoslavia . Article 5 If in a given year there is a sharp and substantial increase in the level of imports into the Community or a region of the Community of a given category ofGroup I products listed in Annex II , the Commission may, at the request of a Member State or on its own initiative, decide , in accordance with the procedure laid down in Article 1 1 , to make adjustments to the limits while maintaining the overall import possibilities . Article 10 Where reference is made to the procedure provided for in Article 1 1 , the Committee referred to in the said Article shall , for the purposes and lifetime of this Regulation, be the Textile Committee set up under Article 10 of Regulation (EEC) No 1023 /70 . Article 11 1 . Where reference is made to the procedure defined in this Article , the chairman , on his own initiative or at the request of the representative of a Member State , shall refer the matter to the Committee . 2 . The Commission representative , who shall chair the Committee , shall submit draft measures to the Commission . Article 6 1 . Where the Commission finds that products originating in Yugoslavia which are subject to quantitative quotas established under this Regulation have been transhipped , re-routed or otherwise imported into the Community in circumvention of this Regulation and where there is clear proof of such circumvention, the Commission may , in No L 315 / 6 Official Journal of the European Communities 15 . 11 . 91 Article 12 The chairman may, on his own initiative or at the request of one of the Member States' representatives , consult the Committee on any other matter relating to the operation of this Regulation . Article 13 Council Regulation (EEC) No 4135 / 86 of 22 December 1986 on rules for imports of certain textile products originating in Yugoslavia (*) is hereby repealed as from the entry into force of this Regulation . The Commission shall deliver an opinion on the draft measures within a period which may be fixed by the chairman depending on the degree of urgency of the matters to be examined . The Committee shall decide , by the majority specified in Article 148 (2) of the Treaty, on the adoption of acts by the Council on a proposal from the Commission . In the case of votes within the Committee , the votes of the Member States' representatives shall be weighted in accordance with the abovementioned Article . The chairman shall not vote. 3 . The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion . Where the measures proposed are not in conformity with the Committee's opinion , or where no opinion has been given , the Commission shall submit to the Council without delay a proposal for the measures to be taken . The Council shall act by a qualified majority . Should the Council fail to take a decision within one month of the date on which the proposal was laid before it, the Commission shall adopt the proposed measures . Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Community. It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1991 . For the Council The President H. J. SIMONS (*) OJ No L 387 , 31 . 12. 1986 , p . 1 . Regulation as last amended by Regulation (EEC) No 740/ 91 (OJ No L 80, 27 . 3 . 1991 , p. 20). 15 . 11 . 91 Official Journal of the European Communities No L 315 /7 ANNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 1 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned , these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies' garments' is used , this is meant also to cover girls' garments up to and including commercial size 86 . GROUP I A Table of equivalence Category CN code Description pieces / kg g/piece i 2 3 4 5 1 5204 11 00 5204 19 00 Cotton yarn , not put up for retail sale 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 No L 315 / 8 Official Journal of the European Communities 15 . 11 . 91 ( 1 ) 2 ( 3 ) (4) (5 ) 1 (cont'd) 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Woven fabries ofcotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 2211 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 3211 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 15 . 11 . 91 Official Journal of the European Communities No L 315 / 9 ( 1 ) ( 2) ( 3 ) (4 ) (5 ) 2 (cont'd) 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 521011 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 521215 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 ¢ ' I 1 No L 315 / 10 Official Journal of the European Communities 15 . 11 . 91 l 2 (3 4 5 2 a ) a ) Of which: other than unbleached or bleached 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 521214 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 15 . 11 . 91 Official Journal of the European Communities No L 315 / 11 ( l ) 2 3 4 5 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics ( including terry fabrics) and chenille fabrics 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 No L 315 / 12 Official Journal of the European Communities 15 . 11 . 91 ( 1 ) (2) (3 ) (4) (5 ) 3 (cont'd) 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 9211 5515 9219 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3 a) 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 a ) Of which: other than unbleached or bleached  y No L 315 / 1315 . 11 . 91 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 3 a) 5515 92 19 (cont'd) 5515 92 99 \ 5515 99 30 || 5515 99 90 I I 5803 90 30 ex 5905 00 70 ex 6308 00 00 15 . 11 . 91No L 315 / 14 Official Journal of the European Communities GROUP I B (l (2) (3 ) 4 5 4 6,48 154Shirts , T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like , knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 5 4,53 221Jerseys , pullovers , slip-overs, waistcoats , twinsets , cardigans , bed-jackets and jumpers (other than jackets and blazers ), anoraks , windcheaters , waister jackets and the like , knitted or crocheted 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 611010 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 1,76 568Men's or boys' woven breeches , shorts other than swimwear and trousers (including slacks); women's or girls woven trousers and slacks , of wool , of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 5,557 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted, of wool , cotton or man-made fibres 1806106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 8 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres 4,60 2176205 10 00 6205 20 00 6205 30 00 15 . 11 . 91 Official Journal of the European Communities No L 315 / 15 GROUP II A ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 9 5802 11 00 5802 19 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted , of terry towelling and woven terry fabrics, of cotton 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen , other than knitted or crocheted 22 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Yarn of staple or waste synthetic fibres , not put up for retail sale 22 a ) 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 a ) Of which Acrylic 23 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 Yarn of staple or waste artificial fibres , not put up for retail sale No L 315 / 16 Official Journal of the European Communities 15 . 11 . 91 (n 2 3 4 5 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics ) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32 a) 5801 22 00 a) Of which : Cotton corduroy 39 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 15 . 11 . 91 No L 315 / 17Official Journal of the European Communities GROUP II B l 2) 3 (4 (5 12 41Panty-hose and tights , stockings , understockings, socks, ankle-socks , sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins, other than products of category 70 24,3 pairs 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 13 Men's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres 17 596107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 14 0,72 1 389Men's or boys' woven overcoats, raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 15 0,84 1 190Women's or girls' woven overcoats , raincoats and other coats , cloaks and capes; jackets and blazers , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 16 Men's or boys' suits and ensembles, other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1 2506203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 17 1,43 700Men's or boys' jackets and blazers , other than knitted or crocheted, of wool , of cotton or of man-made fibres 6203 31 00 6203 32 90 6203 33 90 6203 39 19 18 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas, bathrobes, dressing gowns and similar articles , other than knitted or crocheted 620711 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 No L 315 / 18 Official Journal of the European Communities 15 . 11 . 91 ( 1 ) 2 3 ) 4 5 18 (cont'd) Women's or girls' singlets and other vests , slips , petticoats , briefs , panties , nightdresses , pyjamas, n £glig £s, bathrobes , dressing gowns and similar articles , other than knitted or crocheted 6207 92 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 Handkerchiefs , other than knitted or crocheted 59 176213 20 00 6213 90 00 21 2,3 435Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted , of wool , of cotton or man-made fibres ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00. 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 3,9 25724 Men's or boys' nightshirts , pyjamas , bathrobes , dressing gowns and similar articles, knitted or crocheted 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Women's or girls' nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles , knitted or crocheted 26 Women's or girls' dresses, of wool , of cotton or man-made fibres 3,1 3236104 41 00 6104 42 00 6104 43 00 6104 4400 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 Women's or girls' skirts , including divided skirts 2,6 3856104 51 00 6104 52 00 6104 53 00 6104 59 00 15 . 11 . 91 Official Journal of the European Communities No L 315 / 19 ( 1 ) (2) ( 3 ) (4 ) (5 ) 27 (cont'd) 6204 51 00 6204 52 00 6204 53 00 6204 59 10 \ 28 6103 41 10 Trousers , bib and brace overalls , breeches and shorts (other than 1,61 620 6103 41 90 swimwear), knitted or crocheted , of wool , of cotton or man-made 1 6103 42 10 fibres 1 I 6103 42 90 6103 43 10 \ 6103 43 90 \ 6103 49 10 6103 49 91 \ 6104 61 10 6104 61 90 \ 6104 62 10 l 6104 62 90 \ l 6104 63 10 \ 6104 63 90 \ 6104 69 10 6104 69 91 29 6204 11 00 Women's or girls' suits and ensembles , other than knitted or crocheted, 1,37 730 6204 12 00 of wool , of cotton or man-made fibres , excluding ski suits l \ 6204 13 00Il 6204 19 10Il 6204 21 00Il I 6204 22 90 I. \ \ \ 6204 23 90 ' 6204 29 19 31 6212 10 00 Brassieres, woven , knitted or crocheted 18,2 55 68 6111 10 90 Babies' garments and clothing accessories, excluding babies' gloves , 6111 20 90 mittens and mitts of categories 10 and 87 , and babies' stockings , socks llI I 6111 30 90 and sockettes , other than knitted or crocheted , of category 88 li ex 6111 90 00II ex6209 10 00 I ex 6209 20 00II ex6209 30 00II l ex6209 90 00 73 611211 00 Track suits of knitted or crocheted fabric, of wool , of cotton or of 1,67 600 6112 12 00 man-made textile fibres II 611219 00 76 6203 22 10 Men's or boys' industrial or occupational clothing, other than knitted I 6203 23 10 or crocheted; 6203 29 11 Women's or girls' aprons , smock-overalls and other industrial or 6203 32 10 occupational clothing, other than knitted or crocheted 6203 33 10II 6203 39 11 I 6203 4211II 6203 42 51|| 6203 43 11li 6203 43 31 l.I 6203 49 11li 6203 49 31 \ 6204 22 10 6204 23 10 6204 29 11 \ No L 315 / 20 Official Journal of the European Communities 15 . 11 . 91 ( l ) 2 (3 4 (5 ) 76 (cont'd) 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 3210 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Ski suits , other- than knitted or crocheted 78 Garments, other than knitted or crocheted, excluding garments of categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27, 29 , 68 , 72 , 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 Overcoats, jackets, blazers and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26, 27 , 28 , 68 , 69 , 72 , 73 , 74, 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 15 . 11 . 91 Official Journal of the European Communities No L 315 /21 GROUP III A ( l ) 2 (3 4 5 33 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide; Sacks and bags, of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 35 Woven . fabrics of synthetic fibres (continuous), other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 35 a ) a) Of which : Other than unbleached or bleached 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 No L 315 /22 Official Journal of the European Communities 15 . 11 . 91 (D (2) 3 (4 5 35 a) (cont 'd) 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics of continuous artificial fibres , other than those for tyres of category 114 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36 a) a) Of which: Other than unbleached or bleached 5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 Woven fabrics of artificial staple fibres5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 15 . 11 . 91 Official Journal of the European Communities No L 315 /23 l ) (2 ) (3 (4 5 37 (cont'd) 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37 a) a) Of which : Other than unbleached or bleached 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 .5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 38 A 6002 43 11 6002 93 10 Knitted or crocheted synthetic curtain fabric including net curtain fabric 38 B Net curtains, other than knitted or crochetedex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 Woven curtains (including drapes , interior blinds , curtain and bed valances and other furnishing articles , other than knitted or crocheted, of wool , of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 No L 315 /24 Official Journal of the European Communities 15 . 11 . 91 l 2 3 (4 ) (5 41 (cont'd) 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 Yarn of continuous man-made fibres , not put up for retail sale : Yarn of artificial fibres; yarn of artificial filaments , not put up for retail sale, other than single yarn ofviscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn ofman-made filament, yarn of staple artificial fibres , cotton yarn , put up for retail sale 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair , not put up for retail sale 5106 10 10 510610 90 5106 2011 5106 2019 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair , not put up for retail sale 5107 10 10 5107 10 90 5107 2010 5107 20 30 15 . 11 . 91 Official Journal of the European Communities No L 315 / 25 ( 1 ) ( 2 ) ( 3 ) 4 5 48 (cont'd) 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail sale 5109 10 10 5109 10 90 5109 90 10 5109 90 90 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 3010 5111 30 30 5111 30 90 5111 9010 5111 90 91 5111 90 93 5111 90 99 5112 11 00 511219 10 511219 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 9010 5112 90 91 5112 90 93 5112 90 99 51 5203 00 00 Cotton , carded or combed 53 5803 10 00 Cotton gauze 54 5507 00 00 Staple artificial fibres, including waste, carded , combed or otherwise processed for spinning 55 Synthetic staple fibres , includingwaste, carded or combed or otherwise processed for spinning 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 Yarn of staple synthetic fibres ( including waste), put up for retail sale 5508 10 90 5511 10 00 5511 20 00 Carpets , carpetines and rugs, knotted (made up or not)58 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 No L 315 /26 Official Journal of the European Communities 15 . 11 . 91 l 2 3 (4 5 59 Carpets and other textile floor coverings , other than the carpets of category 58 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 2019 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 5805 00 00 Tapestries , hand-made , of the type Gobelins , Flanders , Aubusson , Beauvais and the like , and needleworked tapestries ( for example , petit point and cross stitch) made in panels and the like by hand 61 Narrowwoven fabrics , and narrow fabrics (bolduc) consisting ofwarp without weft assembled by means of an adhesive , other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 62 5606 00 91 5606 00 99 Chenille yarn ( including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn): Tulle and other net fabrics but not including woven , knitted or crocheted fabrics , hand or mechanically-made lace , in the piece , in strips or in motifs 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 15 . 11 . 91 Official Journal of the European Communities No L 315 / 27 ( l ) 2 3 4 5 62 (cont'd) Labels , badges and the like of textile materials, not embroidered , in the piece , in strips or cut to shape or size , woven Braids and ornamental trimmings in the piece; tassels pompons and the like Embroidery , in the piece, in strips or in motifs 5807 10 10 5807 10 90 5808 10 00 5808 90 00 5810 10 10 581010 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 65 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 No L 315 / 28 Official Journal of the European Communities 15 . 11 . 91 ( 1 ) (2) (3 ) (4 ) ( 5 ) 65 (cont'd) 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling rugs and blankets, other than knitted or crocheted , ofwool , of cotton or of man-made fibres 15 . 11 . 91 Official Journal of the European Communities No L 315 /29 GROUP III B ( l ) (2 ) 3 4 5 10 Gloves , mittens and mitts , knitted or crocheted 17 pairs 596111 10 10 6111 2010 6111 30 10 ex 6111 90 00 6116 1010 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 67 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds, knitted or crocheted ; curtains (including drapes ) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 67 a) 6305 31 10 a) Of which : Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 7,8 12869 Women's or girls' slips and petticoats, knitted or crocheted6108 11 10 6108 11 90 6108 19 10 6108 19 90 70 30,4 pairs 336115 11 00 6115 20 19 6115 93 91 Panty-hose and tights of synthetic fibres , measuring per single yarn less than 67 decitex (6,7 tex) Women's full-length hosiery of synthetic fibres No L 315 / 30 Official Journal of the European Communities 15 . 11 . 91 ( 1 ) (2 ) (3 ) (4 ) (5 ) 72 6112 31 10 Swimwear , of wool , of cotton or of man-made fibres 9,7 103 I 6112 31 90 I I 6112 39 10 l 6112 39 90 I 6112 41 10 l 6112 41 90 I 6112 49 10 I 6112 49 90 \ 6211 11 00 I mumm---- 6211 12 00 I 74 6104 11 00 Women's or girls knitted or crocheted suits and ensembles, of wool , of 1,54 650 l 6104 12 00 cotton or man-made fibres , excluding ski suits ! 6104 13 00 I ex 6104 19 00 I 6104 21 00 I 6104 22 00 I 6104 23 00 I \ l ex 6104 29 00 I 75 6103 11 00 Men's or boys' knitted or crocheted suits and ensembles , of wool , of 0,80 1 250 6103 12 00 cotton or of man-made fibres , excluding ski suits I 6103 19 00 I II 6103 21 00 I II I 6103 22 00 I \ l 6103 23 00 I II 6103 29 00 I 84 6214 20 00 Shawls, scarves , mufflers , mantillas , veils and the like other than I 6214 30 00 knitted or crocheted, of wool , of cotton or man-made fibres Il 6214 40 00IIIl 6214 90 10 I 85 6215 20 00 Ties, bow ties and cravats not knitted or crocheted , of wool , of cotton 17,9 56 6215 90 00 or man-made fibres 86 6212 20 00 Corsets , corset-belts , suspender belts , braces , suspenders , garters and 8,8 114 6212 30 00 the like, and parts thereof, whether or not knitted or crocheted \ 6212 90 00 I 87 6216 00 00 Gloves, mittens and mitts , not knitted or crocheted l ex 6209 10 00 l ex 6209 20 00II ex6209 30 00II ex6209 90 00 I 88 6217 10 00 6217 90 00 Stockings , socks and sockettes, not knitted or crocheted ; other clothing accessories, parts of garments or of clothing accessories , other than for I l babies , other than knitted or crocheted ex 6209 10 00ll l ex6209 20 00lll l ex 6209 30 00ll ex6209 90 00 I ¢ ' 15 . 11 . 91 Official Journal of the European Communities No L 315 / 31 ( l ) (2 ) 3 4 5 ) Twine , cordage , ropes and cables of synthetic fibres , plaited or not90 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents6306 21 00 6306 22 00 6306 29 00 93 ex 6305 20 00 ex 6305 39 00 Sacks and bags, of a kind used for the packing of goods of woven fabrics , other than made from polyethylene or polypropylene strip 94 Wadding of textile materials and articles thereof; textile fibres , not exceeding 5 mm in length ( flock), textile dust and mill neps 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 Felt and articles thereof, whether or not impregnated or coated , other than floor coverings 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 96 Non-woven fabrics and articles of such fabrics , whether or not impregnated , coated, covered or laminated 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 No L 315 /32 Official Journal of the European Communities 15 . 11 . 91 ( l ) (2 ) 3 (4) 5 96 (cont'd) ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19*99 5608 90 00 98 5609 00 00 5905 00 10 Other articles made from yarn, twine , cordage, rope or cables, other than textile fabrics , articles made from such fabrics and articles of category 97 99 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape; 5901 10 00 5901 90 00 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 00 Rubberized textile fabrics , not knitted or crocheted , excluding those for tyres Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like, other than ofcategory 100 100 Textile fabrics impregnated , coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 ex 5607 90 00 Twine , cordage , ropes and cables , plaited or not, other than of synthetic fibres 109 Tarpaulins, sails , swinings, and sunblinds6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 15 . 11 . 91 Official Journal of the European Communities No L 315 / 33 1 ) ( 2) 3 4 ) 5 110 Woven pneumatic mattresses6306 41 00 6306 49 00 111 6306 91 00 6306 99 00 Camping goods, woven , other than pneumatic mattresses and tents 112 6307 20 00 6307 90 99 Other made up textile articles , woven , excluding those of categories 113 and 114 113 6307 10 90 Floor cloths , dish cloths and dusters, other than knitted or crocheted 114 Woven fabrics and articles for technical uses5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 No L 315 / 34 Official Journal of the European Communities 15 . 11 . 91 ANNEX II QUANTITATIVE QUOTAS REFERRED TO IN ARTICLE 3 GROUP I A Cate ­ gory CN code Description Third country Unit Mem ­ ber State Quantitative limits from 1 January to 31 December 1991 (D (2 ) (3 ) (4 ) (5 ) ( 6) ( 7) 1 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 Cotton yarn, not put up for retail sale Yugoslavia tonnes D F I BNL UK IRL DK GR ES PT EEC 3 166 575 4 436 186 292 50 ¢ 76 187 212 18 9 198 15 . 11 . 91 Official Journal of the European Communities No L 315 / 35 ( 1 ) 2 ( 3 ) (4 ) 5 ) 6 ( 7) 2 Yugoslavia tonnesWoven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics D F I BNL UK IRL DK GR ES PT EEC 2 707 1 141 4 985 650 1 312 13 142 234 167 41 11 392 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 3% 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 No L 315 / 36 Official Journal of the European Communities 15 . 11 . 91 ( l ) (2 (3 4 (5 ) 6 (7 ) 2 (cont'd) 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 521211 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 2 a ) Yugoslavia tonnesa) Of which: Other than unbleached or bleached D F I BNL UK IRL DK GR ES PT EEC 770 271 828 187 211 6 84 167 41 10 2 575 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 15 . 11 . 91 Official Journal of the European Communities No L 315 / 37 ( l ) (2) 3 4 5 (6 7 2 a) (cont'd) 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 521213 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 3 tonnesYugoslaviaWoven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics 240 165 448 48 110 6 181 8 32 9 1 247 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 D F I BNL UK IRL DK GR ES PT EEC No L 315 / 38 Official Journal of the European Communities 15 . 11 . 91 ( l ) (2 (3 (4 5 ( 6 ) (7 3 (cont'd) 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 1210 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 2211 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 15 . 11 . 91 No L 315 / 39Official Journal of the European Communities GROUP I B ( 1 ) (2) ( 3 ) (4 ) ( 5 ) (6 ) (7 ) 4 6105 10 00 Shirts , T-shirts , lightweight fine knit roll , polo Yugoslavia 1000 UK 915 6105 20 10 or turtle necked jumpers and pullovers (other I pieces 6105 20 90 than of wool or fine animal hair), undervests I 6105 90 10 and the like, knitted or crocheted 6109 10 00 \ 6109 90 10 I I 6109 90 30 \ 6110 2010 \ \ 6110 30 10 5 6101 10 90 Jerseys , pullovers , slip-overs , waistcoats , Yugoslavia 1 000 D 920 6101 20 90 twinsets, cardigans , bed jackets and jumpers I pieces F 672 6101 30 90 (other than jackets and blazers), anoraks , I \ I 240 \ windcheaters , waister jackets and the like , I BNL 204 6102 10 90 knitted or crocheted I UK 312 6102 20 90 \ I I IRL 16 6102 30 90 \ II DK 55 ll II\ GR 31 6110 10 10 I II|| ES 76 6110 10 31 l I ll PT 20 6110 10 39 \ IIIIII| 6110 10 91 l II EEC 2 546 6110 10 99 l IIll\ 6110 20 91 \ II\ II 6110 20 99 II\ III 6110 30 91 l I IIII 6110 30 99 I 6 6203 41 10 Men's or boy's woven breeches , shorts other Yugoslavia 1 000 D 476 6203 41 90 than swimwear and trousers ( including slacks);II pieces F 139 6203 42 31 women's or girls' woven trousers and slacks , ofIIIl I 118 6203 42 33 wool , of cotton or of man-made fibres I-IIl BNL 150 \ 6203 42 35 IlII UK 282 6203 42 90 IIIIII IRL 8 6203 43 19 llIIIl DK 18 6203 43 90 IIllIl GR 15 6203 49 19 IIllII ES 50 6203 49 50 \ Il PT 16 6204 61 10 ll EEC 1 272 6204 62 31 I llliIII 6204 62 33 II IIII 6204 62 35 IIII IIl \ 6204 63 19 IIIIIIII! 6204 69 19 I 7 6106 10 00 Women's or girls' blouses , shirts and Yugoslavia 1 000 D 366 6106 20 00 shirt-blouses , whether or not knitted or I pieces F 94 6106 90 10 crocheted , of wool, cotton or man-madellll I 81 \ .fibres llli BNL 79 6206 20 00 I |II UK 62 6206 30 00 \ |llII IRL 2 6206 40 00 | ll DK 15 \ I |IIII GR 12 I |llII ES 40 \ l PT 10 I EEC " 761 No L 315 /40 15 . 11 . 91Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6) ( 7) 8 6205 10 00 Men's or boys' shirts , other than knitted or Yugoslavia 1 000 D 1 297 6205 20 00 crocheted, of wool , cotton or man-made I pieces F 430 l 6205 30 00 fibres I II I 354 I IIIl BNL 405 I - UK 673 \ Il ||\ IRL 21 IlIlI II DK 46 IIIIII|| GR 56 III'I|| ES 115 ||| |Il PT 26 EEC 3 423 No L 315 /4115 . 11 . 91 Official Journal of the European Communities GROUP II A ( 1 ) (2 ) ( 3 ) (4) ( 5 ) (6 ) (7 ) 9 \ 5802 11 00 Terry toweling and similar woven terry fabrics Yugoslavia tonnes D 397 5802 19 00 of cotton ; toilet linen and kitchen linen , other F 212 than knitted or crocheted , of terry towelling \ I 107 6302 60 00 and woven terry fabrics , of cotton \ BNL 75 \ || UK 200 \ IRL 7 I Il DK 35 II\ \ GR 11 \ IIII ES 54 \ | PT 10 EEC 1 108 GROUP II B ( 1 ) (2) ( 3 ) (4 ) ( 5 ) (6 ) (7 ) 15 6202 11 00 Women's , or girls' woven overcoats , raincoats Yugoslavia 1 000 D 447 ex 6202 12 10 and other coats , cloaks and capes; jackets \ pieces F 162 ex 6202 12 90 and blazers, of wool , of cotton or of man ­ \ Il I 68 ex 6202 13 10 made textile fibres (other than parkas) (of BNL 81 ex 6202 13 90 category 21 ) UK 115 I l IRL 2 6204 31 00 \ Il DK 35 6204 32 90 \ Il GR 14 6204 33 90 \ Il ES 55 6204 39 19 \ IIII PT 14 6210 30 00 EEC 993 16 6203 11 00 Men's or boys' suits and ensembles, other than Yugoslavia 1 000 D 252 6203 12 00 knitted or crocheted, of wool , of cotton or of pieces F . 107 ! 6203 19 10 man-made fibres, excluding ski suits Il I 54 6203 19 30 Il Il BNL 62 6203 21 00 I-I Il UK 186 6203 22 90 Il Il IRL 1 6203 23 90 IlIlIl DK 37 6203 29 19 Il IIGR 9 Il II ES 41 ||\ \ PT 7 EEC 756 17 6203 31 00 Men's or boys' jackets and blazers, other than Yugoslavia 1 000 UK 275 6203 32 90 knitted or crocheted, of wool , of cotton or ofII pieces 6203 33 90 man-made fibres Il , 6203 39 19 | , No L 315 /42 Official Journal of the European Communities 15 . 11 . 91 GROUP III C ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6) (7 ) 67 5807 90 90 Knitted or crocheted clothing accessories other Yugoslavia tonnes D 375 than for babies ; household linen of all kinds , I F 128 6113 0010 knitted or crocheted; curtains (including l I 106 drapes) and interior blinds , curtain or bed BNL 75 611710 00 valances and other furnishing articles knitted l UK 162 6117 20 00 or crocheted; knitted or crocheted blankets I IRL 7 6117 80 10 and travelling-rugs , other knitted or crocheted l DK 27 6117 80 90 articles including parts of garments or of I \ GR 12 : 6117 90 00 clothing accessories I ES 60 I PT 10 \ 6301 20 10 \ I l I 6301 30 10 I II EEC 962 6301 40 10 \ II \ 6301 90 10 l 6302 10 10 l | 6302 10 90 ||I I . 6302 40 00 \ 6303 1100 6303 12 00 I II IlI 6303 19 00 | | I 6304 11 00 l I I 6304 91 00 ||Il III I ex 6305 20 00 || I ex 6305 39 00 Il I ex 6305 90 00 II \\ 6305 31 10 | 6307 10 10 \ |Il 6307 90 10 67 a) 6305 31 10 a ) Of which: I ||  sacks and bags of a kind used for Yugoslavia tonnes F 36 the packing of goods , made from |||| \ polyethylene or polypropylene strip L 6302 10 10  cotton bed linen , knitted or crocheted Yugoslavia tonnes D 139 15 . 11 . 91 Official Journal of the European Communities No L 315 /43 ANNEX III Regime applicable to outward processing trade 1 . Re-imports into the Community referred to in Article 7 of this Regulation shall be subject to the provisions of this Regulation, subject to the following particular provisions . 2 . Re-imports into the Community listed in the present Annex are subject to specific quantitative limits established in Appendix A. These specific quantitative limits for 1991 are broken down between the Member States , as indicated in Appendix B. 3 . In accordance with the procedures set out in Article 1 1 of this Regulation, specific quantitative limits can be established for re-imports of products not referred to in Appendix A. The decision to do so shall be taken in accordance with the provisions set out in Article 1 1 . 4 . The Community maymake automatic transfers within the following limits : ( a) transfer between categories up to 25 % of the quota share of the category to which the transfer is made; (b) carry-over of a specific quantitative limit from one year to another up to 13 ,5 % of the quota-share of the year of actual utilization; (c) advance use of specific quantitative limits from one year to another up to 7,5 % of the quota-share of the year of actual utilization; (d) the reallocation of part of any specific quantitative limit not used in one Member State of the Community to another Member State , may be decided in accordance with the procedure laid down in Article 1 1 . 5 . Member States which note a need for additional imports or consider that their quota-share is not likely to be fully utilized shall inform the Commission thereof. They may request that the specific quantitative limits be adapted in accordance with procedure laid down in Article 1 1 of the Regulation . 6 . The Community shall inform Yugoslavia of any measures taken under paragraphs 3 and 4 . 7 . Debiting against one of the specific quantitative limits referred to in paragraphs 2 and 3 or the accounting for products covered by the present Annex but not referred to in Appendix A shall be carried out by the competent authorities of the Member States at the time of issuing of the prior authorization provided for by the Community Regulation on economic outward processing. All debiting or accounting shall be set against the year in which the prior authorization was issued . 8 . A certificate of origin shall be issued for all products covered by this Annex by the competent authorities of Yugoslavia , in accordance with the Community legislation in force and shall bear a reference to the prior authorization referred to in paragraph 7 to the effect that the processing operation described in the prior authorization was carried out in Yugoslavia . Failure to complywith this provisions shall not entail the ipso facto rejection of the prior authorization, save where there is grave suspicion of fraudulent practice or of serious irregularity and subject to the appropriate precautionary measures to be taken before the products are given clearance . 9 . The Member States shall communicate to the Commission the names, addresses and the specimens of stamp impressions used by the competent authorities of the Community for the issue of the prior authorizations referred to in paragraph 7 . No L 315 /44 Official Journal of the European Communities 15 . 11 . 91 APPENDIX A The product descriptions set out in Annex I are here repeated in a shortened version Quantitative outward processing trade objectives Category Description Units Years Quantity EEC 5 Jerseys , windcheaters and ,the like 1 000 pieces 1991 4 922 6 Woven trousers 1 000 pieces 1991 14 311 7 Blouses and shirt-blouses, woven , knitted or crocheted 1 000 pieces 1991 7 328 8 Men's shirts , woven 1 000 pieces 1991 17 184 15 Woven coats and jackets for women 1 000 pieces 1991 7 657 16 Men's woven suits and coordinate suits 1 000 pieces 1991 4 235 15 . 11 . 91 Official Journal of the European Communities No L 315 /45 APPENDIX B Breakdown of 1991 outward processing trade objectives between Member States Units Category EEC Federal Republic of Germany France Italy Benelux UK Ireland Denmark Greece Spain Portugal 1 000 pieces 5 4 922 3 780 715 427 1 000 pieces , 6 14 311 11 453 514 400 1 944 1 000 pieces 7 7 328 6 444 884 1 000 pieces 8 17184 11 483 143 166 5 392 1 000 pieces 15 7 657 6 948 146 58 505 1 000 pieces 16 4 235 3 387 142 142 487 63 14